Citation Nr: 0004219	
Decision Date: 02/17/00    Archive Date: 02/23/00

DOCKET NO.  94-03 861	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to an increased evaluation for patellofemoral 
pain syndrome of the left knee, currently evaluated as 10 
percent disabling.

2.  Entitlement to an increased (compensable) evaluation for 
patellofemoral pain syndrome of the right knee.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Orfanoudis, Associate Counsel


INTRODUCTION

The veteran had active service from September 1983 to 
November 1990.

This matter arises before the Board of Veterans' Appeals 
(Board) on appeal from a January 1993 rating decision of the 
Atlanta, Georgia, Regional Office (RO) which confirmed a 10 
percent rating evaluation for the veteran's service connected 
bilateral knee disability.  The veteran filed a timely notice 
of disagreement and perfected a substantive appeal.  

This matter was previously before the Board in February 1998 
wherein the issues currently before the Board were Remanded 
for additional development.  By rating action dated in 
October 1998, the RO assigned a 10 percent evaluation for the 
veteran's patellofemoral pain syndrome of the left knee and 
assigned a noncompensable evaluation for the veteran's 
patellofemoral pain syndrome of the right knee.  This matter 
was also before the Board in May 1999, but was Remanded for 
additional development.


FINDINGS OF FACT

1.  All of the evidence necessary for an equitable 
disposition of the claim has been obtained.

2.  The patellofemoral pain syndrome of the left knee is 
manifested by subjective complaints of intermittent pain and 
a negative patella tilt and diminished mediolateral 
excursion.   

3.  The patellofemoral pain syndrome of the right knee is 
knee is manifested by subjective complaints of intermittent 
pain, less severe than the left knee pain, with no objective 
abnormality shown during the recent VA examination.   


CONCLUSIONS OF LAW

1.  The schedular criteria for a rating evaluation greater 
than 10 percent for 
patellofemoral pain syndrome of the left knee have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. Part 
4, § 4.20, Diagnostic Codes 5299-5010 (1999).

2.  The schedular criteria for a rating evaluation of 10 
percent for service connected patellofemoral pain syndrome of 
the right knee have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. Part 4 § 4.20, Diagnostic Codes 5299-
5010 (1999)


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board has found that the veteran's claims for 
entitlement to an increased rating evaluation for service 
connected patellofemoral pain syndrome of the left knee and 
for service connected patellofemoral pain syndrome of the 
right knee are well grounded pursuant to 38 U.S.C.A. § 5107 
(West 1991) in that the claims are plausible, that is 
meritorious on their own or capable of substantiation.  This 
finding is based upon the veteran's assertion that his knee 
disabilities have increased in severity.  Proscelle v. 
Derwinski, 2 Vet. App 629 (1992).  Once it has been 
determined that a claim is well grounded, VA has the 
statutory duty to assist the appellant in the development of 
evidence pertinent to that claim.  The Board is satisfied 
that all relevant evidence is of record.

Under the laws administered by VA, disability ratings are 
determined by applying the criteria set forth in VA's 
Schedule for Rating Disabilities (Schedule), which is based 
on the average impairment of earning capacity.  Individual 
disabilities are assigned separate diagnostic codes. 38 
U.S.C.A. § 1155 (West 1991).  Where there is a question as to 
which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7 (1999).

The veteran underwent a VA examination July 1992.  The 
veteran reported chronic knee pain since his motor vehicle 
accident which he described as a constant aching which 
intermittently worsened.  He denied any exacerbating or 
alleviating factors.  He indicated that he did not feel that 
increased work or physical labor caused any increase in the 
knee pain.  He denied any instability or weakness.  Physical 
examination revealed that there was no effusion or swelling, 
no instability or subluxation, and no crepitus or 
manipulation.  Both knees were noted to have full range of 
motion.  A diagnosis of probable degenerative joint disease 
bilaterally was provided.  X-rays were recommended

VA outpatient treatment records dated from November 1990 to 
February 1996 reveal that the veteran received occasional 
treatment for his knee disabilities.  He reported pain in 
both knees and popping and locking of the left knee.  
November 1993 x-rays of the knee showed no abnormality.

The veteran submitted a private examination report dated in 
August 1995 which suggested that the veteran had degenerative 
arthritis of both knees.  The report indicated that a medical 
report on the degenerative arthritis of the knees was 
pending.  A September 1995 statement from a prospective 
employer is to the effect that due to his degenerative 
arthritis he was medically unsuitable for the position of 
maintenance mechanic. 

The veteran underwent a VA examination in May 1996.  He 
reported that his knees ached constantly.  He denied any 
giving out or locking of the knees.  Physical examination 
showed that there was no swelling or deformity of the knee.  
Anterior drawer, Lochman's and McMurray's tests were all 
negative.  There was loose medial collateral cruciate 
ligament on the right knee.  There was no instability or 
subluxation, and no crepitus or manipulation.  Both knees 
exhibited a full range of motion.  Radiological reports were 
unremarkable.  A diagnosis of loose medial collateral 
cruciate ligament on the right knee was provided.

A VA examination was conducted in August 1998.  At that time 
the veteran reported that he worked as an airplane mechanic.  
He described pain in the anterior peripatellar regions.  The 
pain was said to localize laterally on occasion and increased 
with squatting and riding in a car.  It was said not to 
increase with stairs.  The veteran denied swelling but 
reported occasional night pain.  The pain was described as 
somewhat intermittent and did not change with the weather.  
The left side was greater than the right.  

The veteran reported a three week old difficulty in extending 
the left early in the morning, but this was not a chronic 
occurrence.  Physical examination revealed that both knees 
were relatively unremarkable.  There was full extension with 
140 degrees of flexion.  The anterior cruciate ligaments 
appeared intact bilaterally.  There was no evidence of 
posterior drawer and no effusions were evident.  The knees 
were stable to varus and valgus examination.  The right 
patella would tilt to neutral, but the left patella had a 
negative tilt and diminished mediolateral excursion.  

Q angle was 12 degrees on the right and 15 degrees on the 
left.  BMO strength appeared to be good and calves had good 
muscle tone.  The associated X-ray reports of both knees were 
unremarkable.  The impression of patellofemoral syndrome, 
left greater than right was provided with no evidence of 
intra-articular pathology noted at this time.  

The veteran's bilateral knee disabilities are analogously 
evaluated under Diagnostic Code 5010 (1999), which provides 
for the evaluation of traumatic arthritis.  38 C.F.R. § 4.20 
(1999).  Diagnostic Code 5010 provides that arthritis due to 
trauma will be rated under Diagnostic Code 5003.  Diagnostic 
Code 5003 provides that degenerative arthritis established by 
X- ray findings will be rated on the basis of limitation of 
motion.  

When however, the limitation of motion of the specific joint 
or joints involved is noncompensable under the appropriate 
diagnostic codes, a rating of 10 percent is for application 
for each such major joint or group of minor joints affected 
by limitation of motion, to be combined, not added under 
Diagnostic Code 5003.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  

Diagnostic Code 5260 provides for the evaluation of flexion 
of the knee.  When flexion is limited to 45 degrees, a 10 
percent rating is warranted.  When flexion is limited to 30 
degrees a 20 percent rating is warranted.  When flexion is 
limited to 15 degrees, a 30 percent rating is warranted.

Diagnostic Code 5261 provides for the evaluation of extension 
of the knee.  When extension of the knee is limited to 10 
degrees, a 10 percent rating is warranted; when extension is 
limited to 15 degrees, a 20 percent rating is warranted; and 
when extension is limited to 25 degrees, a 30 percent rating 
is warranted.

Diagnostic Code 5257 provides for the evaluation of other 
impairment of the knee, to include recurrent subluxation or 
lateral instability.  A 10 percent evaluation is warranted 
when the impairment of the knee is slight.  A of 20 percent 
rating is warranted when the impairment is moderate.

It is the intent of the Schedule to recognize painful motion 
with joint or periarticular pathology as productive of 
disability.  This is to say that, even absent a definable 
limitation of motion, where there is functional disability 
due to pain, supported by adequate pathology, compensation 
may be warranted. 38 C.F.R. §§ 4.40, 4.45, 4.59 (1999).

The Board notes that the Court has held that when a 
diagnostic code provides for compensation based upon 
limitation of motion, the provisions of 38 C.F.R. §§ 4.40 and 
4.45 (1999) must be considered, and examinations upon which 
the rating decisions are based must adequately portray the 
extent of functional loss due to pain "on use or due to 
flare-ups."  DeLuca v. Brown, 8 Vet. App. 202 (1995).  The 
veteran's statements describing his symptoms are considered 
to be competent evidence.  Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  However, these statements must be viewed in 
conjunction with the objective medical evidence.

I. Left Knee

During the recent VA examination the veteran described the 
pain in the left knee as intermittent which increased in 
squatting and riding in a car.  The examination showed the 
left knee was relatively unremarkable with full range of 
motion, no swelling, and no instability or subluxation.  
Additionally, x-rays were negative.  The examination showed 
that the left patella had a negative tilt and diminished 
mediolateral excursion.

After reviewing the medical evidence in conjunction with the 
veteran's symptoms, it is the Board's judgment that a rating 
in excess of 10 percent is not warranted.  The functional 
impairment as envisioned by the Deluca case is adequately 
reflected in the 10 percent rating.  The evidence is not in 
equipoise and the benefit of the doubt doctrine is not 
applicable.

II. Right Knee

The recent VA examination showed no objective abnormality 
involving the left knee. The only subjective abnormality was 
intermittent pain, which increased in squatting and riding in 
a car.  However, there was no increase in symptoms when using 
the stairs.  Additionally, the veteran described the pain as 
being less that the pain in the left knee.  

After reviewing the medical evidence in conjunction with the 
veteran's symptoms, it is the Board's judgment that the 
criteria for a compensable rating have not been met.  The 
Board finds that the degree of functional impairemnt caused 
by the intermittent complaint of pain as indicated by the 
Deluca case is not the equivalent of flexion limited to 45 
degrees or extension to 10 degrees.  Accordingly, the claim 
is denied.

Consideration has also been given to the potential 
application of the various provisions of 38 C.F.R. Parts 3 
and 4 as required by Schafrath, 1 Vet.App. at 589, and 
various regulations, including 38 C.F.R. §§ 3.102, 4.7, 4.40, 
4.45, 4.59 (1999).  However, the Board finds no basis which 
would support a compensable rating.


ORDER

Entitlement to an increased evaluation for patellofemoral 
pain syndrome of the left knee is denied.  Entitlement to an 
increased evaluation for patellofemoral pain syndrome of the 
right knee is denied.  



		
	ROBERT P. REGAN 
	Member, Board of Veterans' Appeals



 

